Citation Nr: 0637411	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right metatarsal cuneiform joint, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left metatarsal cuneiform joint, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a rating decision dated November 2004, the RO increased 
the veteran's disability evaluation as follows:  degenerative 
joint disease of the right metatarsal cuneiform joint to 20 
percent and degenerative joint disease of the left metatarsal 
cuneiform joint to 10 percent (previously evaluated as 
exostosis of the first metatarsal of both feet), both 
effective April 22, 2002.  The veteran was advised of the 
above grants of increased ratings by a December 2004 letter; 
however, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  

In May 2001, the veteran testified at a personal hearing 
before the Decision Review Officer.  A copy of the transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for glaucoma and 
increased ratings for degenerative joint disease of the right 
and left metatarsal cuneiform joints.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The veteran was given specific notice of his rights and 
responsibilities with respect to the elements of a basic 
service connection claim; however, he was not provided notice 
regarding the evidence needed to substantiate his claims for 
increased ratings for degenerative joint disease of the right 
and left metatarsal cuneiform joints.  The Board concludes 
that the effect of this notice deficiency is prejudicial to 
the veteran, as he may have provided additional evidence that 
would have shown that his disabilities met the criteria for a 
higher compensable rating if he had been informed of what 
evidence was required to substantiate such claims.  This 
matter must be remanded so that proper notice may be provided 
to the veteran and any necessary development performed.

Regarding the veteran's claim of service connection for 
glaucoma, the Board notes the veteran was diagnosed as having 
glaucoma in July 1996.  The veteran explained during the May 
2001 hearing that during service, he was told by physicians 
that they were monitoring his eyes because of high 
intraocular pressure readings.  He stated that after 
discharge from service, he sought treatment at local VA 
hospitals and continued having high intraocular pressure 
readings.  Service medical records reflect complaints of eye 
pain and findings of high intraocular pressure.  Post-service 
medical records also note high intraocular pressure. 

As stated previously, the VCAA requires that VA assist a 
claimant in obtaining evidence needed to substantiate the 
claim.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The evidence of record does not include a medical opinion 
addressing whether it is at least as likely as not that the 
veteran's glaucoma is etiologically related to his service.  
The Board is of the opinion that a remand for a medical 
examination and opinion is necessary in order to render a 
fully informed decision.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides notification 
regarding the evidence needed to 
substantiate the claims for entitlement 
to increased ratings for degenerative 
joint disease of the right and left 
metatarsal cuneiform joints.  The notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for a VA 
ophthalmology examination to determine 
the nature and etiology/onset of the 
veteran's glaucoma.  The claims folder 
must be made available to the medical 
examiner.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that glaucoma was incurred 
in service.  The examiner should offer a 
rationale in support of any ultimate 
conclusions.  

3.  Readjudicate the claims of 
entitlement to service connection for 
glaucoma and increased ratings for 
degenerative joint disease of the right 
and left metatarsal cuneiform joints.  If 
the benefits sought in connection with 
the claims remain denied, the veteran 
should be provided with an appropriate 
Supplemental Statement of the Case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


